386 U.S. 265 (1967)
TETTAMBLE
v.
MISSOURI.
No. 32, Misc.
Supreme Court of United States.
Decided March 13, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF MISSOURI.
Petitioner pro se.
Norman H. Anderson, Attorney General of Missouri, and Harold L. McFadden, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Missouri for further consideration in light of Swenson v. Bosler, ante, p. 258.